37 So.3d 979 (2010)
BRYAN ELECTRICAL CONSTRUCTION, INC., Appellant,
v.
Kathy G. BRYAN and Joseph Ivan Goyer, Jr., As Co-Personal Representatives of the Estate of Joseph Ivan Goyer, III, Appellees.
No. 1D10-1664.
District Court of Appeal of Florida, First District.
June 25, 2010.
*980 Patrick S. Martin of McConnaughhay, Duffy, Coonrod, Pope & Weaver, P.A., Pensacola, for Appellant.
Louis K. Rosenbloum of Louis K. Rosenbloum, P.A., Pensacola, for Appellees.
PER CURIAM.
DISMISSED. Fla. Dept. of Corrections v. Culver, 716 So.2d 768 (Fla.1998); see also Footstar Corp. v. Doe, 932 So.2d 1272 (Fla. 2d DCA 2006) (holding that court lacked jurisdiction to review order that failed to specifically state on its face that a party was not entitled to the defense of workers' compensation immunity as a matter of law).
WEBSTER, WETHERELL, and MARSTILLER, JJ., concur.